DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Applicants’ response of September 2, 2022, to the non-final action mailed June 2, 2022, has been entered. Claim 1 has been amended, claims 18-20 have been cancelled, and no claims have been newly added.  Claims 1-17 are pending.  Claims 10, 11, and 17 stand withdrawn.  Claims 1-9 and 12-16 are under instant examination.

Response and Maintained Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-4, 7, and 15-16 remain rejected, in modified form under 35 U.S.C. 103 as being unpatentable over Liechty et al. (Pub. No.: US 2006/0108247; Pub. Date: May 25, 2006) for reasons of record.
	The amended claims recite a cosmetic system comprising: a cosmetic system comprising: a first-applicator having a first-composition therein and a first applicator-end, the first- composition and the first applicatorend being part of the first applicator the first applicator-end positioned to apply the first-composition directly to at least one  first-area of the skin on at least one body-part of a user, the first-composition including at least one sunscreen-agent; and a second-applicator having a second-composition therein and a second applicator-end, the second-composition and the second applicator-end being part of the second applicator, the second applicator-end positioned to apply the second-composition directly to at least one second-area of the skin  on the at least one body-part of the user, the second-composition includes at least one skin-darkening agent selected to achieve visual contrast with the effect of the first composition.

	 Regarding claims 1-4, Liechty discloses a device for delivering a first and second cosmetic composition to the skin wherein the device has a first compartment and a second compartment for storing each composition (abstract) wherein the device comprises two independent pumps (first and second applicator ends) wherein each pump is an applicator end for each of the respective compartment housing each composition each of the two compositions [0052], wherein the first cosmetic composition includes a sunscreen [0249] and wherein the second agent comprises a self tanning agent [0249], the device can be configured to successively distribute the first and second compositions [0036].  Pumps can be apply each composition directly the area of the body such as each palm, arm, foot or leg which would meet the limitation of each composition directly applied to the area of body.  Additionally, Liechty discloses wherein the applicator can be a brush [0271] and wherein the device may be configured to be able to successively distribute the first and second compositions [0036].
	With respect “the first applicator end positioned to apply the first-composition directly to at least one  first-area of the skin on at least one body-part of a user” and “the second applicator-end positioned to apply the second-composition directly to at least one second-area of the skin  on the at least one body-part of the user” this is a limitation of intended use and it should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Neither the instant specification or the base claims defines or limit the phrase “position to apply”, thus any structure disclosed by the prior art that can dispense the sunscreen or skin darkening agent directly onto the skin would meet the instant limitation.   Accordingly, each pump of Liechty can apply the composition directly to the skin and to different areas of the body, including but not limited to, the front and back of hands and arms and front and back of feet and legs.
	With respect to language of the second composition including at least one skin-darkening agent selected to achieve visual contrast with the effect of the first composition, the instant claims are directed towards a cosmetic system and Lietchty discloses the component of the composition, specifically the first cosmetic composition includes a sunscreen [0249] and wherein the second agent comprises a self tanning agent [0249].  As Lietchty discloses the instantly claimed self-tanning agent as the second agent and the first composition including a sunscreen-agent the second agent it would be expected to achieve the visual contrast as claimed.
	Regarding claim 7, Liechty discloses wherein the composition comprises zinc oxide a physical sunscreen [0211].

	Regarding claims 15 and 16, Liechty discloses wherein the delivery device comprises additional application means such as a brush [0271].

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine a sun screen and a self tanner into separate compartments of a device for delivering a first and second cosmetic composition to the skin wherein the device has a first compartment and a second compartment for storing each composition (abstract) wherein the device comprises two independent pumps (first and second applicator ends) respectably associated with each of the two compositions [0052] as disclosed by Liechty, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  On of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Liechty had already disclosed a cosmetic device with dual chambers for each composition and dual applicators to dispense each composition.  It would have only required routine experimentation to modify the device composition of Liechty for a cosmetic delivery device with a first applicator and composition and a second applicator and composition comprising as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.

	Claims 5-6, 8, and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Liechty et al. (Pub. No.: US 2006/0108247; Pub. Date: May 25, 2006) as applied to claim 1 and 4 above, and further in view of Crooks et al. (Pub. No.: US 2005/0002978; Pub. Date: Jan. 6, 2005) for reasons of record.

	Regarding claims 5-6 and 8 Liechty et al. remains as applied to claims 1 and 4.  While the Liechty discloses a device for delivering a first and second cosmetic composition to the skin wherein the device has a first compartment and a second compartment for storing each composition (abstract) wherein the device comprises two independent pumps (first and second applicator ends) respectably associated with each of the two compositions [0052], wherein the first cosmetic composition includes a sunscreen [0249] and wherein the second agent comprises a self tanning agent [0249], as fully set forth above but Liechty fails to disclose the instantly claimed self tanning ingredients or that the sunscreen is a chemical sunscreen
	However in the same field of endeavor of cosmetics with separate components including a self tanning component and sunscreen component (abstract and [0090]), Crooks discloses wherein the self tanning component comprises dihydroxyacetone and erythrulose ([0018] and [0021]) and wherein the sunscreen is a chemical sunscreen [0090].  
	Regarding claim 12, Crooks discloses wherein the cosmetic kit may comprise at least two packages which each component being stored separately until dispensed [0017], the phrase “at least two” means that there can be more than two and as such would read on the instantly claimed third separate component.	
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Liechty et al. and Crooks et al. to include specific self-tanning ingredients and a type of sunscreen as a matter of combining prior art elements according to known methods to yield predictable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include dihydroxyacetone and erythrulose as they are useful in producing or inducing artificial tanning in human skin and chemical sunscreens can be varied to produce the level of desired spf protection as evidenced by Crooks ([0018] and [0091]).  One who would have practiced this invention would have had a reasonable expectation of success because the combination Liechty had already disclosed the combination of sun screen and self tanner into separate compartments of a device for delivering multiple cosmetic compositions that are separately housed while Crooks provided guidance with respect to type of sunscreen and individual self tanning agents.  It would have only required routine experimentation to include a chemical sunscreen, dihydroxyacetone, and erythrulose as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

	Claims 9 and 13-14 remain rejected under 35 U.S.C. 103 as being unpatentable over Liechty et al. (Pub. No.: US 2006/0108247; Pub. Date: May 25, 2006) and Crooks et al. (Pub. No.: US 2005/0002978; Pub. Date: Jan. 6, 2005) as applied to claim 1 an12 above, and further in view of Burger et al.  (Pub. No.: EP 1721600; Pub. Date: November 15, 2006; as EP 1721600 is in German a machine translation has been provided) for reasons of record.

	Regarding claims 13 and 14, the combination of Liechty et al. and Crooks et al. remains as applied to claims 1 and 12 as fully set forth above.  While the combination discloses a device for delivering a at least two packages of cosmetic composition to the skin wherein the device has a first compartment and a second compartment for storing each composition wherein the device comprises two independent pumps (first and second applicator ends) respectably associated with each of the two compositions, wherein the first cosmetic composition includes a sunscreen [0249] and wherein the second agent comprises a self tanning agent [0249] as fully set forth above, but the combination fails to disclose wherein the third applicator with a sunscreen-agent.
	However in the same field of endeavor of multi component cosmetic kits (Title), Burger discloses wherein the kit has two sunscreens that are different by at least 10 spf units [0019].
	Regarding claim 9 Burger discloses wherein the composition has a spf of at least 20, at least 30, or at least 40 (clam 5), which overlaps the instantly claimed ranges.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Liechty et al., Crooks et al., and Burger al. to include multiple sunscreens with different spf protection values in the kit as disclosed by Burger as a matter of combining prior art elements according to known methods to yield predictable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include multiple sunscreens with different spf protection values in order to provide both basic UV protection and protection from undesirable skin staining to give the consumer a more uniform look as evidenced by the disclosure of Burger (claim 1 and [0009]).  One who would have practiced this invention would have had a reasonable expectation of success because the combination Liechty and Crooks had already disclosed the combination of sun screen and self tanner into separate compartments of a device for delivering multiple cosmetic compositions that are separately housed while Burger provided guidance with respect to the addition of a second sunscreen agent with a different spf value.  It would have only required routine experimentation to include a third applicator with a sunscreen with a different spf value as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejections they are addressed as follows.
	Applicant traverse the 103 type rejection arguing that Liechty is missing key elements.  The pending claims are directed to creating a natural highlighting and contouring effect  does not meet the instantly claimed limitation of  “the first applicator end positioned to apply the first-composition directly to at least one  first-area of the skin on at least one body-part of a user” and “the second applicator-end positioned to apply the second-composition directly to at least one second-area of the skin  on the at least one body-part of the user”.   Similarly the combination of Liechty, Crook, and Batzer does not teach the creating of contrast.
	Applicant’s argument has been fully considered, but not found persuasive.  The instant claims are not directed to a method of creating a natural highlighting and contouring effect, rather the claims are directed towards a cosmetic system.  With respect to the newly added language wherein the second composition is “selected to achieve visual contrast with the effect of the first-compostion” the instant claims are directed towards a cosmetic system and Lietchty discloses the component of the composition, specifically the first cosmetic composition includes a sunscreen [0249] and wherein the second agent comprises a self tanning agent [0249].  As Lietchty discloses the instantly claimed self-tanning agent as the second agent and the first composition including a sunscreen-agent the second agent it would be expected to achieve the visual contrast as claimed.  As Lietchy discloses all the structural/chemical component of the instantly claimed cosmetic system it would be expected to function to achieve visual contrast effect.  If the effect is not achieved then the claim is missing an essential structural element.    With respect to Applicant’s arguments concerning the use of Crook, Liechty, and Batzer this is no persuasive as the claim is directed towards a cosmetic system and not a method of creating contrast.
	Thus, the rejection is maintained for reason of record and foregoing discussion.
Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617